Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 08/03/02021.
             Claims 1-20 are pending.
Priority
Applicant’s claim of foreign priority on India application 202141024954 filed 06/04/2021, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 08/03/2021 are accepted.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 8-14 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a “system” in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 8-14 are directed to non-statutory subject matter as computer programs, per se.
  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Hart Isaacs. (US PGPUB 2021/0232726, hereinafter Isaacs), in view of Jiang et al. (US PGPUB 2021/0064417, hereinafter Jiang).
As per as claim 1, Isaacs discloses:
 A computer-implemented method, comprising: 
 	obtaining, by a data management service, a plurality of connection data
instances associated with a tenant (Isaacs, e.g., [0023-0024] and [0027], “…the asset information and data for that detected asset, and associated properties of each detected asset. An asset record for each detected asset can then be generated, and the generated asset records can then be stored at the database system of the cloud-based computing system…” (database management/database system managing plurality of data associated with a tenant/user) and further see [0060], [0062], “… “record” can refer to a particular occurrence or instance of a data object that is created by a user or administrator of a database service and stored in a database system … business relationship or project. An object can refer to a structure used to store data and associated metadata along with a globally unique identifier (called an identity field) that allows for retrieval of the object. In one embodiment implementing a multi-tenant database, all of the records for the tenants have an identifier stored in a common table…”); 
 	identifying, by the data management service, a plurality of cloud-computing data assets associated with the tenant based at least in part on the plurality of connection data  instances associated with the tenant (Isaacs, e.g., [0058-0060], [0062], “…an asset record related to the asset from a database system of a cloud-based computing system, wherein the database system is configured to store and maintain records including the asset record for the asset, wherein each record is an instance of an object…a unique identifier (ID) that represents a tenant's data within an instance. Each identifier defines a virtual or logical space provided to an individual tenant (e.g., a deployment of Salesforce with a defined set of licensed users) where all of that tenant's data and applications are stored within an instance so that it is separate from that of all other organizations that are part of that instance…”); 
 	 presenting information associated with the plurality of cloud-computing data assets at a user interface (Isaacs, e.g., [0056-0060], “…interaction with the asset, at least one interactive user interface that includes information about the asset…accessing at least some information from an asset record related to the asset from a database system of a cloud-based computing system, wherein the database system is configured to store and maintain records including the asset record for the asset, wherein each record is an instance of an object…”); 
 	receiving, at the user interface, user input identifying a subset of cloud-computing data assets selected from the plurality of cloud-computing data assets (Isaacs, e.g., [0062-0064], “… the interface elements that allow users to interact with the data, such as tabs, the layout of fields on a page, and lists of related records…standard object can have a pre-defined data structure that is defined or specified by a database service or cloud computing platform…” and further see [0100-0101], “…multi-tenant database may be a repository or other data storage system capable of storing and managing the data  associated with any number of tenant organizations…determining an optimal query plan for retrieving and providing a particular subset of the data…”) and also see fig. 2, associating with texts description, [0116-0118] for plurality of cloud computing data assets;
 	monitoring, by the data management service, for changes of the subset of
cloud-computing data assets based at least in part on the received user input (Isaacs, e.g., [0113-0116], “…upload an updated file…long with a cloud-based computing system having a database system…dynamic asset management system can track assets…generate asset records and store them within the database system, link asset records to other types of records, generate interactive simulations representing assets based on the asset records…”),  and 
 	presenting, at the user interface, subsequent information associated with
changes corresponding to the subset of cloud-computing data assets (Isaacs, e.g., [0108], “…interacts with the query generator to efficiently obtain multi-tenant data from the database as needed in response to input queries initiated or otherwise provided by users of the user systems…” and [0113-0116], “…generate asset records and store them within the database system, link asset records to other types of records, generate interactive simulations representing assets based on the asset records…”). 
	To make records clearer regarding to the language of “monitoring/tracking/logging for changes/modify/update of the subset of cloud computing data assets based on the user input” (although as stated above Isaacs functional disclose the features of monitoring for the change/update by user input).
However Jiang, in an analogous art, discloses “monitoring/tracking/logging for changes/modify/update of the subset of cloud computing data assets based on the user input” (Jiang, e.g., [0012], [0052], “…a user interface of a tenant device…the tenant may access the artifact itself using the tenant device…The tenant user associated with the tenant may be a tenant administrator of the industrial plant that may assign rights to access the artifact deployed on the cloud computing platform  to sub-tenants (e.g., other tenant users)…monitor and control the assets…”), and [0061], [0063], [0069], “…monitoring, controlling, and/or maintaining assets…the cloud computing platform…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Jiang and Isaacs to monitoring and controlling to the cloud computing system to provide modifying parameters associated with the devices and issues control commands via the graphical user interface based on the insights and alerts to archiving in insights and alerts provide to control and maintain the devices, leading to efficient and fail safe operation of the devices (Jiang, e.g., [0003-0006]). 

As per as claim 2, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, wherein presenting the plurality of cloud-computing data assets at the user interface comprises presenting, at the user  interface, a plurality of graphical user interface elements corresponding to the plurality of computing data assets, the user input being received based at least in part on selection of one or more of the plurality of graphical user interface elements (Isaacs, e.g., [0056-0060], “…interaction with the asset, at least one interactive user interface that includes information about the asset…accessing at least some information from an asset record related to the asset from a database system of a cloud-based computing system, wherein the database system is configured to store and maintain records including the asset record for the asset, wherein each record is an instance of an object…”) and further see [0062-0064], “… the interface elements that allow users to interact with the data, such as tabs, the layout of fields on a page, and lists of related records…”). 

As per as claim 3, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, wherein identifying the plurality of cloud computing data assets further comprises transmitting, to a cloud-computing infrastructure service, a request comprising an identifier associated with the tenant (Jiang, [0069], [0073-0074]) and (Issacs, e.g., [0004], [0023],  “…cloud-based computing environment can include a number of different data centers, and each data center can include a number of instances, where each instance can support many tenants (e.g., 10,000 tenants or more)…Each tenant is its own organization (or org) that is identified by a unique identifier (ID) that represents that tenant's data…” and further see [0060], [0062]). 

As per as claim 4, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, wherein monitoring for changes of the subset of cloud-computing data assets further comprises subscribing to one or more events types corresponding to a plurality of events transmitted by a cloud-computing infrastructure service, the plurality of events being associated with at least one of the subset of cloud-computing data assets (Issacs, e.g., [0060-0065], “…each organization that utilizes the cloud computing platform or database system or service…sales objects (e.g., accounts, contacts, opportunities, leads, campaigns, and other related objects); task and event objects (e.g., tasks and events and their related objects); support objects (e.g., cases and solutions and their related objects); salesforce knowledge objects (e.g., view and vote statistics, article versions, and other related objects); document, note, attachment objects and their related objects; user, sharing, and permission objects (e.g., users, profiles, and roles)…”). 

As per as claim 5, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, wherein each of the plurality of cloud-computing data assets comprises a data source associated with the tenant (Isaacs, e.g., [0023-0024] and [0027], “…the asset information and data for that detected asset, and associated properties of each detected asset. An asset record for each detected asset can then be generated, and the generated asset records can then be stored at the database system of the cloud-based computing system…” and further see [0096-0098] for data associated with multiple tenants).

As per as claim 6, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, further comprises: 
 	obtaining, by the data management service from the cloud computing infrastructure service, a plurality of subsequent connection data instances associated with the  tenant (Isaacs, e.g., [0023-0024] and [0027], “…the asset information and data for that detected asset, and associated properties of each detected asset. An asset record for each detected asset can then be generated, and the generated asset records can then be stored at the database system of the cloud-based computing system…” (database management/database system managing plurality of data associated with a tenant/user) and further see [0060], [0062], “… “record” can refer to a particular occurrence or instance of a data object that is created by a user or administrator of a database service and stored in a database system … business relationship or project. An object can refer to a structure used to store data and associated metadata along with a globally unique identifier (called an identity field) that allows for retrieval of the object. In one embodiment implementing a multi-tenant database, all of the records for the tenants have an identifier stored in a common table…”); 
 	identifying, by the data management service, an additional plurality of cloud-computing data assets associated with the tenant based at least in part on the subsequent plurality of connection data instances (Isaacs, e.g., [0058-0060], [0062], “…an asset record related to the asset from a database system of a cloud-based computing system, wherein the database system is configured to store and maintain records including the asset record for the asset, wherein each record is an instance of an object…a unique identifier (ID) that represents a tenant's data within an instance. Each identifier defines a virtual or logical space provided to an individual tenant (e.g., a deployment of Salesforce with a defined set of licensed users) where all of that tenant's data and applications are stored within an instance so that it is separate from that of all other organizations that are part of that instance…”) (the examiner asserts additional plurality for cloud computing data assets which is equivalent to additional records for asset) ; and 
 	presenting, at the user interface, addition information associated with the additional plurality of cloud-computing data assets at a user interface (Isaacs, e.g., [0056-0060], “…interaction with the asset, at least one interactive user interface that includes information about the asset…accessing at least some information from an asset record related to the asset from a database system of a cloud-based computing system, wherein the database system is configured to store and maintain records including the asset record for the asset, wherein each record is an instance of an object…”) (the examiner asserts that addition information is addition information from an asset record related to the asset from database system); 
 	 receiving, at the user interface, subsequent user input identifying an additional subset of cloud-computing data assets selected from the additional plurality of cloud-computing data assets (Isaacs, e.g., [0062-0064], “… the interface elements that allow users to interact with the data, such as tabs, the layout of fields on a page, and lists of related records…standard object can have a pre-defined data structure that is defined or specified by a database service or cloud computing platform…” and further see [0100-0101], “…multi-tenant database may be a repository or other data storage system capable of storing and managing the data  associated with any number of tenant organizations…determining an optimal query plan for retrieving and providing a particular subset of the data…”) and also see fig. 2, associating with texts description, [0116-0118] for plurality of cloud computing data assets; and 
 	monitoring, by the data management service, for changes of the additional subset of cloud-computing data assets based at least in part on receiving the subsequent user input (Isaacs, e.g., [0106], (input received from the user system) and  [0113-0116], “…upload an updated file…long with a cloud-based computing system having a database system…dynamic asset management system can track assets…generate asset records and store them within the database system, link asset records to other types of records, generate interactive simulations representing assets based on the asset records…” and also see [0121], “input data or information…regarding assets that are to be managed by the asset management”) and further see (Jiang, e.g., [0012], [0052], “…a user interface of a tenant device…the tenant may access the artifact itself using the tenant device…The tenant user associated with the tenant may be a tenant administrator of the industrial plant that may assign rights to access the artifact deployed on the cloud computing platform  to sub-tenants (e.g., other tenant users)…monitor and control the assets…”), and [0061], [0063], [0069], “…monitoring, controlling, and/or maintaining assets…the cloud computing platform…”). 

As per as claim 7, the combination Jiang and Isaacs disclose:
The computer-implemented method of claim 1, wherein the plurality of  connection data instances individually correspond to access to a given data source obtained utilizing a particular set of user credentials (Isaacs, e.g., [0173], “…users of user systems may differ in their respective capacities, and the capacity of a particular user system can be entirely determined by permissions (permission levels) for the current user of such user system…while an administrator is using that user system…that user system can have the capacities allotted to that administrator. Where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level user…” and further see (Jiang, e.g., [0053], “… access control module is configured to provide access to the artifact to authorized sub-tenant based on role and permissions assigned to the authorized sub-tenant…”). 

Claims 8-14 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-20 are essentially the same as claims  1-7 except that they set forth the claimed invention as a non transitory computer readable storage medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to detecting the existence or modification of one or more data assets within a cloud-computing tenancy and managing service that enables users to create, search, and browse an inventory of data assets that create and interact with glossaries and taxonomies, and control access to data catalog objects.

a.	Padmanabhan et al. (US PGPUB 2021/0240498, hereafter Padmanabhan); “System Or method To Display Blockchain Information with centralized Information in a Tenant Interface on A Multi-tenant Platform” discloses generates a user interface with information from a decentralized data management system and information from a centralized data management system and retrieving a layout for the user interface, determining metadata for the decentralized data management system, requesting the information from the centralized data management system identified by the layout via a query, accessing the information from the decentralized data management system by indexing, and generating and populating the user interface with the information from the centralized data management system and the decentralized data management system.  
Padmanabhan also teaches cloud computing [0020], [0059], access role and  permission level [0136]. 
Padmanabhan further teaches user interface [0061],  update/load/modify [0040]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163